Title: To George Washington from Nathaniel Stevens, 8 May 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fish kill May 8th 1781
                        
                        I would inform Your Excellency that Judge Wynkoop had procured Fifty four Barrels of Shad the 5th Instant
                            which I have ordered brought to Fish kill Landing and proportionably distributed amongst the Troops at New Windsor, West
                            Point &ca together with what Mr Morrell may have procured, except the sixteen Barrels that went to Albany.
                        I have no knowledge of Salt meat, Cattle or Rum being on the Way from the New England States, and in Case I
                            have no Returns from their Agents (which I wrote to by Your Excellency’s Direction, the 22d Ulto respecting Beef Cattle)
                            by tomorrow’s Post, I shall renew my Application by an Express, notwithstanding I am convinced they must have received my
                            former ones, soon after they were wrote, considering the Conveyance by which they were sent.
                        I inclose my weekly Return & have the Honor to be with due Respect, Your Excellency’s Most obedient
                            Servant,
                        
                            N. Stevens D.C.G.I.
                        
                    